Per Curiam:

This appeal is from a ruling of an interlocutory matter in a case not ripe for judgment.
Franklin C. Bronson for Plaintiff.
Joseph Stashio for Defendant.
The report does not clearly appear to be the report of the trial judge.
The case is remanded without prejudice to the Third District Court of Eastern Middlesex for a trial on the merits. Patrick v. Mikolaitis, 22 Mass. App. Dec. 167. Pokrant v. Horrigan, 20 Mass. App. Dec. 1. Krock v. Consolidated Mines and Power Co., 286 Mass. 177.